PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,733,977
Issued:  August 4, 2020
Application No. 15/473,231
Filed:  March 29, 2017
Attorney Docket No.  53877.055
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.78(c)
:


This is a decision on the renewed petition under 37 CFR 1.78(c), filed on February 12, 2021, to accept the unintentionally delayed claim for the benefit of priority of the prior-filed provisional applications set forth in the corrected Application Data Sheet filed on July 30, 2020, and the draft certificate of correction filed on July 30, 2020.
			
The renewed petition under 37 CFR 1.78(c) is GRANTED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4). In addition, the petition under 37 CFR 1.78(c) must be accompanied by:

the reference required by 35 USC 119(e) and paragraph (a)(3) of this section 
to the prior-filed provisional application, unless previously submitted.

the surcharge set forth in 1.17(m), and

3. 	a statement that the entire delay between the date the claim was due under 
paragraph (a)(4) of this section and the date the claim was filed was unintentional. The Director may require additional information where there is a question as to whether the delay was unintentional

On renewed petition, applicant states, in pertinent part, that:

Nowhere in the Clarification is there an indication or instructions that the Applicant must provide this additional information in the initial petition under 37 CFR 1.78(c) for the petition to be considered “grantable”. Further, nowhere in the Clarification is there an indication as to precisely what additional information is required and/or what particular time periods must be explained in further detail. The Clarification merely indicates which particular instances applicant should certainly expect to have the Director require additional information as to the statement of unintentional delay before granting an initial petition under 37 CFR 1.78(c). Even if Applicant and Applicant’s attorney had been familiar with the Clarification on the date of filing the initial petition, Applicant and Applicant’s attorney would have filed the same initial petition as it had on July 30, 2020 as the Clarification does not indicate the additional information is required with the filing of the initial petition. It merely indicates that Applicant should expect to be required to provide additional information.

Applicant asserts that the denial of the petition was in error and asserts that a decision on the petition should have been held pending Applicant’s compliance with a request for additional information. Accordingly, the Applicant respectfully requests that the USPTO vacate the denial of the Applicant’s initial petition filed by Applicant’s attorney on July 30, 2020. And the Director should request Applicant to provide additional information as to the unintentional delay and accept the additional information provided below in the renewed petition under 37 CFR 1.78(c) in support of the additional information with a decision then made on the initial petition.

Excerpt taken from “Request for Reconsideration/Renewed Petition under 37 CFR 1.78(c) to Accept an Unintentionally Delayed Claim under 35 U.S.C. 119(e) for  the Benefit of a Prior-Filed Application in Response to the Decision on Petition under 37 CFR 1.78(C) Dated January 27, 2021”, filed on February 12, 2021, p. 3.

Applicant’s argument, as cited above, is noted but is determined to be without merit. As to this, it is noted 35 USC §119(e), states, in pertinent part, that:

[n]o application shall be entitled to the benefit of an earlier filed provisional application under this subsection unless an amendment containing the specific reference to the earlier filed provisional application is submitted at such time during the pendency of the application as required by the Director. The Director may consider the failure to submit such an amendment within that time period as a waiver of any benefit under this subsection. The Director may establish procedures, including the payment of the fee specified in section 41(a)(7), to accept an unintentionally delayed submission of an amendment under this subsection.

Applicant failed to timely and properly file the benefit claim to the provisional applications within the prescribed period such that, absent the filing of a petition under 37 CFR 1.78(c) that the Director determines is grantable, the benefit claims would be considered waived. As authorized by the above-noted statute, the Director may establish such procedures and, at any point, amend established procedures for the acceptance of the delayed submission of an amendment to correct a benefit claim under 35 USC § 119. The Director established the petition under 37 CFR 1.78(c) as relief for applicants that unintentionally failed to make a timely claim for priority to a prior-filed provisional application and, as part of the same, required a statement that the entire delay between the date the claim was due under 37 CFR 1.78(a)(4) and the date the claim was filed was unintentional. Further, in 37 CFR 1.78(c), the Director informs applicants that additional information may be required where there is a question as to the delay. Where additional information is determined to be necessary, the petition under 37 CFR 1.78(c) will be dismissed for a lack of an adequate statement of unintentional delay and the applicant informed that additional information is required, as was the case with the petition under 37 CFR 1.78(c) filed on July 30, 2020.  

By the Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020), the Director informed applicants of a change to the established procedures for accepting an unintentionally delayed submission of an amendment to the priority data, which the Director is authorized to promulgate and amend, as necessary, pursuant to 35 USC § 119(e). The Director determined that, for any petition under 37 CFR 1.78(c) or (e), decided on, after March 2, 2020, where the claim for priority is filed more than two years after the claim was due, the Director will require additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional. It is noted that applicant is charged with possessing constructive knowledge of the statutes, rules, and procedures of the patent prosecution process; it is further noted that the initial petition under 37 CFR 1.78(c) was filed on July 30, 2020, well after the Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, was made effective. Thus, when applicant filed the petition under 37 CFR 1.78(c) on July 30, 2020, applicant is presumed to have been aware of the change to the interpretation of the statement of unintentional delay under 37 CFR 1.78(c)(3) and of the change to its implementation. It also noted that applicant states that the notice “…merely indicates that the Applicant should expect to be required to provide additional information…” In anticipation of the requirement to provide additional information and with the understanding that a grantable petition under 37 CFR 1.78(c) requires that the entire delay be unintentional, it is reasonable to expect that applicants would surmise that the additional statement of unintentional delay should be made a part of the first petition under 37 CFR 1.78(c).  

In any case, applicant’s failure to fully appreciate this change to established procedures or to appreciate how such would be implemented, has no bearing on the Director’s statutorily authorized prerogative to establish procedures by which an unintentionally delayed claim for priority can be accepted and the Director’s authority to implement the same. It is noted that the petition under 37 CFR 1.78(c) failed to provide an adequate explanation of unintentional delay given that the petition and the corrected Application Data Sheet setting forth the priority claims were filed more than two years after the priority claims were due. Accordingly, the petition under 37 CFR 1.78(c) filed on July 30, 2020, was properly dismissed for lack of an adequate statement of unintentional delay. The decision on petition mailed on January 27, 2021, dismissing the petition under 37 CFR 1.78(c) filed on July 30, 2020, stands.

As to the merits of the instant renewed petition, it is noted that the instant non-provisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed provisional application is submitted after the expiration of the period specified in 37 CFR 1.78(a).  Accordingly, having found that the instant renewed petition for acceptance of an unintentionally delayed claim for benefit of priority under 35 U.S.C. § 119 to the prior-filed provisional applications satisfies the conditions of 37 CFR 1.78(c) the petition is granted.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s).  See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

The correction to the priority data has been entered. It is noted that the request certificate of correction issued on September 8, 2020.




Inquiries concerning this decision may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET